Citation Nr: 0606893	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  94-37 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service-connected paralysis of the left peroneal nerve, for 
the period prior to August 8, 2002.  

2.  Entitlement to a rating in excess of 20 percent for the 
service-connected paralysis of the left peroneal nerve for 
the period beginning on August 8, 2002.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from March 1952 to 
December 1955.  

This case initially came to the Board of Veterans' Appeals 
(Board) in October 1996 and March 2001.  Each time, it was 
remanded for further development.  

In July 2003, following the requested development, the RO 
increased the rating for the service-connected paralysis of 
the left peroneal nerve from 10 percent to 20 percent 
disabling.  The effective dated of that increase was August 
8, 2002.  

In its July 2003 rating action, the RO granted service 
connection for damage to Muscle Group XII, the extensor 
hallucis longus (claimed as myositis ossificans and 
hyperextension of the left great toe).  The RO assigned a 
10 percent rating for that disorder, effective on September 
27, 1993.  

With respect to this issue of service connection, the RO's 
July 2003 rating action represented a full grant of 
benefits.  

Accordingly, the Board has no further jurisdiction over 
that issue and it will not be considered hereinbelow.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 
(2005).  



FINDINGS OF FACT

1.  Prior to August 8, 2002, the service-connected 
paralysis of the left peroneal nerve is shown to have been 
manifested by complaints of weakness, sensory deficits, 
intermittent numbness, a steppage gait and a partial 
footdrop and to have been productive for a disability 
picture that more nearly approximates that of moderate 
incomplete paralysis.  

2.  Beginning on August 8, 2002, the service-connected 
paralysis of the left peroneal nerve is not shown to have 
been productive of more than moderate incomplete nerve 
paralysis.  



CONCLUSIONS OF LAW

1.  For the period prior to August 8, 2002, the criteria 
for the assignment of a 20 percent for the service-
connected paralysis of the left peroneal nerve were met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. § 3.159, 4.1, 4.2, 4.7, 4.124a including 
Diagnostic Code (DC) 8521 (2005).  

2.  For the period beginning on August 8, 2002, the 
criteria for the assignment of a rating in excess of 
20 percent for the service-connected paralysis of the left 
peroneal nerve have not been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.159, 
4.1, 4.2, 4.7, 4.124a including DC 8521 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development of 
his claims of entitlement to service connection for 
disability of the knees, hands, and/or low back.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in June 2001 and November 2003, the RO 
informed the veteran that in order to establish entitlement 
to an increased evaluation, the evidence had to show that 
his service-connected disability had gotten worse.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; 
(2) the information and evidence that VA would seek to 
provide, such as records held by Federal agencies; (3) the 
information and evidence that the veteran needed to 
provide, such as employment records and records of his 
treatment by private health care providers; and (4) the 
need to furnish VA any other information or evidence in the 
veteran's possession that pertained to his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all requested 
records which weren't in the possession of a Federal 
department or agency.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to do 
so.  It also notified him of what to do if he had questions 
or needed assistance and provided a telephone number, 
computer site, and address where he could get additional 
information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. 
Appl 112 (2004).  

In this case, however, the notice with respect to the claim 
of entitlement to service connection for knee disability 
was not sent to the veteran until well after the initial 
unfavorable rating decision in 1992.  Nevertheless, any 
defect with respect to the timing of that notice was 
harmless error.  

Indeed, the foregoing notices complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Moreover, the Statement of the Case (SOC) issued in May 
1993; the Supplemental Statements of the Case (SSOC's), 
issued in March 1995, March and June 1999, July 2003, and 
July 2005; and copies of the Board's remands, notified the 
veteran and his representative of the evidence needed to 
establish the benefits sought.  

The SOC and SSOC's also notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
evidence necessary to support his claims.  It appears that 
all relevant evidence identified by the veteran has been 
obtained and associated with the claims folder.  In this 
regard, he has not identified any further outstanding 
evidence (that has not been sought by VA), which could be 
used to support any of his claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would 
lead to any additional relevant evidence with respect any 
issue on appeal.  As such, there is no prejudice to the 
veteran due to a failure to assist him with the claim of 
entitlement to an increased rating for his service 
connected paralysis of the left peroneal nerve.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (discussing 
prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the 
development of that claim.  See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Accordingly, the Board will proceed to the merits of the 
appeal.  


II.  The Facts and Analysis

During a hearing at the RO in December 1993, the veteran 
testified that his left peroneal nerve paralysis was 
manifested primarily by intermittent numbness and problems 
with prolonged standing.  He noted that such problems 
impaired his work in construction, particularly when 
working on ladders.  Therefore, he maintained that an 
increased rating was warranted.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2005).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity 
(in civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history 
of the veteran's service-connected disability.  

Where, as here, entitlement to compensation has already 
been established and an increase in the disability rating 
is at issue, the present (current rating period) level of 
disability is of primary concern.  Although the recorded 
history of a disability is for consideration in order to 
make a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Paralysis of the external popliteal nerve (common peroneal) 
is rated in accordance with 38 C.F.R. § 4.124a including DC 
8521.  A 10 percent rating is warranted for mild incomplete 
paralysis of that nerve.  A 20 percent rating is warranted 
for moderate incomplete paralysis; and a 30 percent rating 
is warranted for severe incomplete paralysis.  

A 40 percent rating is warranted for complete paralysis of 
the external popliteal nerve (common peroneal).  Complete 
paralysis is manifested by foot drop; slight drooping of 
the first phalanges of all toes; inability to dorsiflex the 
foot; inability to extend (dorsiflex) the proximal 
phalanges of the toes; inability to abduct the foot; 
weakened adduction; and anesthesia over the entire dorsum 
of foot and toes.  


A.  Prior to August 8, 2002

A review of the evidence discloses that, during the appeals 
period prior to August 8, 2002, the service-connected left 
nerve palsy has been manifested by complaints of weakness, 
sensory deficits and intermittent numbness.  He had 
difficulty walking on his heels and toes, and reports such 
as that from J. S. C., D.C. in October 1993 and the report 
of the May 2002 VA examination indicate that the veteran 
walked with an altered gait or steppage gait.  

Moreover, the reports from S. P. L., M.D., dated in October 
1993, and the report of the May 2002 VA examination 
suggested that the veteran had footdrop on the left.  

In October 1993, Dr. L. reported that the veteran was 
unable to actively dorsiflex the left foot; however, other 
evidence showed otherwise.  

Indeed, the VA neurologic examinations performed in August 
1992, January 1994, September 1997, and May 2002, showed 
that the veteran was able to perform dorsiflexion and 
plantar flexion of the left foot, with strength ranging 
from 1/5 to +4/5.  

Furthermore, the strength testing in the anterior tibial 
muscle was generally 4/5, and strength testing of the left 
ankle invertors and evertors was from 2/5 to 3/5.  

None of the health care providers or examiners who saw the 
veteran prior to August 8, 2002, reported that the 
veteran's paralysis of the left peroneal nerve was 
productive of severe impairment.  

However, the complaints and findings associated with that 
disability were generally consistent with those reported 
after August 8, 2002, when the veteran's symptoms were 
found to be productive of moderate impairment.  

Given the foregoing evidence, the veteran's partial 
paralysis of the peroneal nerve, more nearly approximated 
the criteria for a 20 percent rating under 38 C.F.R. 
§ 4.124a, DC 8521.  

Accordingly, prior to August 8, 2002, there was a 
reasonable basis for an increased rating of 20 percent, but 
not higher.  

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular evaluation; 
however, prior to August 8, 2002, there was no competent 
evidence of severe partial paralysis or worse.  

Indeed, the preponderance of the evidence was negative for 
any involvement of the toes of the left foot.  Moreover, 
the veteran was able to walk independently.  

That is, he did not require the use of any ambulatory aids, 
such as braces, canes, or crutches.  Therefore, the Board 
finds that prior to August 8, 2002, an increased rating of 
20 percent is for application in this case.  


B.  Beginning on August 8, 2002 

Since August 8, 2002, the veteran's peroneal nerve 
disability has been manifested primarily by intermittent 
numbness, impaired left ankle jerk, a mild steppage gait, 
mild atrophy of the left leg muscles, and mild footdrop 
(see the reports of VA examinations performed in August and 
December 2002 and in May 2005).  

Although the veteran continues to demonstrate diminished 
motor deficits in the left lower extremity, he maintains 
strength of 4/5 in the anterior tibial muscle and no worse 
than 2/5 in the muscles of dorsiflexion and plantar flexion 
of the left foot.  Moreover, the record remains negative 
for any involvement of the toes or any competent evidence 
that the veteran requires any aids to ambulation.  

Following the VA examination in May 2005, the examiner 
concluded that taken together, the symptoms of the 
veteran's partial paralysis of the left peroneal nerve were 
productive of no more than moderate impairment.  

There is no competent evidence to the contrary; and, 
therefore, the Board finds that such disability more nearly 
reflects the criteria for the current 20 percent 
evaluation.  

Accordingly, an increased rating for the period from August 
8, 2002, through the present is not warranted.  




ORDER

Prior to August 8, 2002, an increased rating of 20 percent, 
but not higher for the service-connected paralysis of the 
left peroneal nerve is granted, subject to the regulations 
governing the award of VA monetary benefits.

Beginning on August 8, 2002, an increased rating in excess 
of 20 percent for the service-connected paralysis of the 
left peroneal nerve is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


